Citation Nr: 0424471	
Decision Date: 09/03/04    Archive Date: 09/15/04

DOCKET NO.  99-05 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
service connection for a back disability.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
left foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



REMAND

The veteran had active service from February 6, 1980, to 
March 24, 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) determination 
of July 1998.  In July 2004, the veteran requested that she 
be afforded a videoconference or Travel Board hearing, 
instead of the Central Office hearing she had previously 
requested by mistake.  A telephone conversation with her in 
August 2004 clarified that she wished to be scheduled for a 
videoconference hearing.  

Accordingly, the case is REMANDED to the RO for the 
following:

The RO should schedule the veteran for a 
Board videoconference hearing.  After 
necessary action on this hearing request 
is completed, the RO should return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




